Citation Nr: 1423224	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-41 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for postoperative lateral meniscus tear with chondromalacia of the left knee (now characterized as residuals of total left knee replacement) for the period prior to February 1, 2013.

2.  Entitlement to an evaluation in excess of 60 percent for residuals of a total left knee replacement for the period on or after April 1, 2014.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1980 to December 2000.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Initially, the Board observes that the RO accepted the Veteran's May 2008 written submission as both a claim for an increased evaluation for the left knee and a notice of disagreement to the initial evaluation assigned for hypertension in a May 2007 rating decision.  The RO issued a November 2008 statement of the case (SOC) for the hypertension claim; however, the Veteran did not thereafter perfect an appeal as to that issue.  The Veteran also expressed disagreement with the RO's denial of a temporary total evaluation based on surgical treatment necessitating convalescence for a February 2008 left knee surgery in his notice of disagreement to the rating decision on appeal.  In an August 2010 rating decision, the RO granted a temporary total evaluation effective from February 25, 2008, to April 1, 2008, with the 10 percent evaluation previously assigned continued thereafter, noting that this determination was considered a full grant of that benefit sought on appeal.  Based on the foregoing, the Board finds that the issues for the temporary total evaluation following the February 2008 surgery and the initial evaluation for hypertension are no longer in appellate status, and no further consideration is necessary.

In addition, during the course of this appeal, the Veteran filed for another temporary total evaluation based on surgical treatment necessitating convalescence for his February 2013 total left knee replacement.  In a March 2014 rating decision, the RO assigned a temporary total evaluation effective from February 1, 2013, to April 1, 2014, with a 60 percent evaluation assigned thereafter.  As the Veteran's appeal for an increased evaluation for the left knee was still pending at that time, the Board finds that the issue has remained in appellate status, as recharacterized above.

The Board remanded the case in April 2013 to afford the Veteran an opportunity for both a Decision Review Officer (DRO) hearing and a Board hearing.  The Veteran was scheduled for a video conference hearing before the Board in January 2014, but he submitted a statement cancelling that particular hearing.  The Board again remanded the case in February 2014, as it was unclear if the requested development for the DRO hearing was accomplished.  In a February 2014 report of general information, the RO noted that the Veteran did not want a DRO hearing.  Thus, the Board finds that there is no outstanding DRO or Board hearing request.  See 38 C.F.R. § 20.704 (2013).  The Board also notes that the requested development in the remands was completed, and the case has since been returned to the Board for appellate review.

Finally, the Board observes that the RO accepted a written statement from the Veteran as a claim for a total disability evaluation based on individual employability due to service-connected disabilities (TDIU), with a March 2013 date of claim.  In a March 2014 report of general information following a phone call with the Veteran, the RO indicated that the Veteran did not want to file a TDIU claim, but instead wanted the RO to process his request for a temporary total evaluation for his left knee replacement and withdraw the TDIU claim.  That same day, the RO sent the Veteran a notification letter confirming his request, including discontinuation of the TDIU claim.  The Board is mindful of the Court's holding that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has not raised the issue of unemployability since the RO's March 2014 notification letter.  Thus, the Board finds that the issue of entitlement to TDIU is not currently in appellate status, and no further action is necessary at this time.

A review of the Virtual VA and VBMS electronic claims files reveals additional evidence, including the December 2013 VA examination report (Virtual VA), as well as the March 2014 rating decision (Virtual VA and VBMS) and March 2014 documents discussed above (VBMS).  The RO considered this evidence in the March 2014 rating decision.  As such, the Board finds that remand for initial agency of original jurisdiction review of this evidence is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.



FINDINGS OF FACT

1.  For the period prior to February 1, 2013, excluding the period of temporary total evaluation, the Veteran's postoperative lateral meniscus tear with chondromalacia of the left knee was characterized by arthritis and painful motion, but not productive of ankylosis; flexion limited to 30 degrees; extension limited to 5 degrees; recurrent subluxation or lateral instability; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.

2.  For the period prior to February 1, 2013, excluding the period of temporary total evaluation, the Veteran continued to experience residual symptoms as a result of left knee meniscus surgeries performed during service and in February 2008.

3.  For the since April 1, 2014, the Veteran's residuals of total left knee replacement have been manifested by chronic residuals consisting of severe painful motion or severe weakness of the left knee joint.  He has been assigned the maximum evaluation available under the rating criteria.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for postoperative lateral meniscus tear with chondromalacia of the left knee have not been met for the period prior to February 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5014-5260 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a separate 10 percent evaluation for the symptomatic removal of semilunar cartilage in the left knee have been met for the period prior to February 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5259 (2013).

3.  The criteria for an evaluation in excess of 60 percent for residuals of a total left knee replacement have not been met for the period on or after April 1, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5055 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in December 2008, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The December 2008 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letter further informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  He was also provided opportunities for both DRO and Board hearings, but he cancelled these requests, as discussed above.

The Veteran was also afforded VA examinations in January 2009, May 2012, and December 2013 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.

The Board does observe that it appears that the VA examiners did not review the entire claims file; however, the examiners did review the Veteran's own medical history and complaints, and they performed physical examinations that addressed the rating criteria.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him with an SOC and supplemental SOC, which informed him of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   In this case, as explained below, a uniform evaluation is warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (Aug. 14, 1998), VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, VA General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to higher evaluations for his service-connected left knee disability, which is assigned a 10 percent evaluation for the period prior to February 1, 2013, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5014-5260, and a 60 percent evaluation for the period on or after April 1, 2014, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, this evaluation assigned under Diagnostic Codes 5014-5260 indicates that the disability was rated as analogous to oseomalacia manifested by limitation of leg flexion.

Under Diagnostic Code 5014, osteomalacia is rated on limitation of motion of the affected part, as degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, the knee is a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a noncompensable evaluation when flexion is limited to 60 degrees; a 10 percent evaluation when limited to 45 degrees; a 20 percent evaluation when limited to 30 degrees; and a 30 percent evaluation when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable evaluation when extension is limited to 5 degrees; a 10 percent evaluation when limited to 10 degrees; a 20 percent evaluation when limited to 15 degrees; a 30 percent evaluation when limited to 20 degrees; a 40 percent evaluation when limited to 30 degrees; and a 50 percent evaluation when limited to 45 degrees.

Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following implantation of the prosthesis.  Thereafter, a 30 percent evaluation is the minimum rating assigned for prosthetic replacement of a knee joint, and a 60 percent evaluation is warranted for prosthetic replacement of a knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The affected knee may also be evaluated on the basis of intermediate degrees of residual weakness, pain, or limitation of motion by analogy to Diagnostic Codes 5256, 5261, or 5262.
Under Diagnostic Code 5256, a 30 percent evaluation is warranted for ankylosis of the knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent evaluation is warranted for ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent evaluation is warranted for ankylosis of the knee in flexion between 20 and 45 degrees.  A 60 percent evaluation is warranted for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.

Under Diagnostic Code 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent evaluation is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when such impairment is moderate, and a 30 percent evaluation is warranted for severe impairment.

Under Diagnostic Code 5259, a 10 percent evaluation is warranted for symptomatic removal of semilunar cartilage.

For VA compensation purposes, the normal range of motion of the knee is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71, Plate II.

Historically, the Veteran underwent two in-service surgical procedures on his left knee - a June 1989 arthroscopy with arthroscopic shaving and a March 1990 left knee diagnostic arthroscopy and debridement of the medial plica.  The examination report from the first surgery shows that the Veteran had a meniscus tear at that time, and the examination report from the second surgery shows that there was evidence of previous surgery to the meniscus medially.

Private treatment records beginning in 2007 from Dr. K.R. (initials used to protect privacy) show that the Veteran complained of problems in the left knee, including a "pop" with increased pain thereafter.  See also May 2008 claim (reporting surgery needed because pain had become so severe).  A November 2007 radiology report (MRI) revealed tricompartmental arthritis and a possible new medial meniscus tear, possible synovitis, and possible loose bodies.  An additional radiology report from that same month revealed tricompatmental decrease in the joint space with osteophytes and possible loose bodies.  See November 2007 private treatment records.  During the second November 2007 appointment, on examination, there was a small effusion, but no anterior or posterior drawer.

A January 2008 private treatment record shows that the Veteran had a positive medial McMurray's sign and full muscle strength on examination.  The impression was a meniscus tear and loose body in the left knee, and an arthroscopy was planned.

A February 2008 private treatment record shows that the Veteran continued to experience pain in the left knee, which was intermittent in nature but extremely severe.  On examination, there was tricompartmental crepitus, but no anterior or posterior drawer; muscle strength was full.  Dr. K.R. explained that the x-rays revealed no medial compartment joint space in the knee; on skyline view, there was almost total obliteration of the joint space with osteophytes along the medial and lateral patella and medial and lateral trochlea.  She was concerned that the knee was very tight and that the Veteran would not have relief after the surgery, noting the osteophytes in the tibial spines.  She also informed the Veteran that he would be a candidate for knee replacement.
 
Prior to the February 2008 left knee surgery, the range of motion testing of record revealed flexion to no less than 115 degrees and full extension.  See November 2007, January 2008, February 2008 private treatment records.

In February 2008, the Veteran underwent a left knee arthroscopy with a partial medial and lateral menisectomy and chondroplasty in the patellofemoral joint.  The preoperative diagnosis was a medial meniscus tear with loose body and degenerative joint disease.  See February 2008 private operative report.  A March 2008 private treatment record shows that the Veteran was doing well and was authorized to return to light work that month.  An April 2008 private treatment record shows that the portals were healing well, and the Veteran was able to flex to 135 degrees with full extension.  His physician indicated that he could continue light work and riding his bicycle, with no climbing, kneeling, crouching, or squatting.

An October 2008 private treatment record shows that the Veteran complained of left knee swelling and pain.  On examination, there was no swelling; muscle strength was full.  Range of motion testing revealed flexion to 110 degrees, with full extension.  Dr. K.R. noted that radiographs demonstrated obliteration of the medial joint space and patellofemoral joint space, as well as osteophytes in the posterior aspect of the knee.  The impression continued as tricompartmental degenerative arthritis, and knee replacement was again discussed.

In October 2008 and November 2008, the Veteran received corticosteroid injections for his knee with Dr. S.O.  On initial examination, his gait was non-antalgic, and the left lower extremity was normal in appearance with healed arthroscopic portals.  There was no pitting edema, angular deformity of the limb, effusion, increased warmth, erythema, focal weakness, sensory loss in the limb, or joint line tenderness.  Range of motion testing revealed flexion to 135 degrees, with full extension and crepitus on motion.  Dr. S.O. indicated that there was no instability or medial or lateral laxity following varus/valgus stress testing, as well as negative Lachman's sign, posterior drawer sign, and posterior sag sign.  Dr. S.O. also noted that the plain x-rays revealed moderately advanced tricompartmental degenerative joint disease.

The Veteran was afforded a VA examination in January 2009 during which he complained of symptoms including pain, stiffness, giving way, instability, swelling, and tenderness, but no weakness, incoordination, episodes of dislocation or subluxation, or episodes of locking.  He reported flare-ups two to three times each week, lasting hours.  Flare-ups were precipitated by cold weather and increased physical activity, and they were improved by rest, cold application, and hydrocodone.  The Veteran reported that he did not have limitation of motion during flares.  He also reported that he did not have incapacitating episodes of arthritis, but was unable to stand more than 15-30 minutes and was limited to walking 25 yards.  No history of hospitalization was noted except for the in-service and February 2008 surgeries.  On examination, the Veteran's gait was antalgic with no other evidence of abnormal weight bearing.  Range of motion testing revealed 95 degrees of flexion and full extension, with painful movement.  On repetitive use, there was no additional limitation of motion or other functional loss besides pain on movement.  The examiner noted that there was bony joint enlargement, crepitus, effusion, and tenderness, as well as meniscus abnormality with effusion, but not locking or dislocation, with surgical absence of the meniscus.  There was no ankylosis, instability, or patellar abnormality.  There were three well-healed trochar incision site scars (measuring .5 centimeters by .5 centimeters) with normal texture.  The scars had no tenderness, adherence, ulceration or breakdown of skin, elevation or depression, underlying tissue loss, inflammation, edema, or keloid formation.  The examiner determined that there was no functional impairment due to the scars.  The examiner also reviewed the Veteran's private treatment records and x-ray results from the service connection VA knee examination.  The diagnosis was left knee injury, status post torn meniscus, operated, with residual degenerative joint disease and well-healed surgical scars with no functional impairment.  The examiner noted that the Veteran missed time from work due to his left knee surgery, and he had increased pain whether his knee was extended or flexed.

In his February 2010 notice of disagreement, the Veteran reported that he was having a difficult time getting around and had constant pain.  He indicated that his knee problems were interfering with his ability to work, as any movement and significant workloads caused more pain.  In his October 2010 substantive appeal (VA Form 9), the Veteran reported the history of his three prior surgeries, as well as certain limited movement due to his knee pain, which was constant.

A May 2011 private treatment record from Dr. S.O. shows that the Veteran had not been seen for treatment for some time.  He complained of crescendo pain in the knee.  On examination, his gait and coordination were normal, and there were healed surgical incisions.  The knee had no tenderness, effusion, or instability.  Range of motion was recorded as normal, with crepitus of +3; strength and sensation were normal.  Dr. S.O. noted that x-rays revealed essentially end-stage tricompartmental degenerative joint disease of the knee, as well as spurring, sclerosis, and joint space narrowing.

The Veteran was afforded a VA examination in May 2012 during which he complained of continued knee pain and reported the history of his three prior surgeries.  He also reported that he was unable to kneel on the left knee, but he was still able to drive.  He denied losing any work over the past year due to his knee.  He reported flare-ups three times each week, with pain easing up immediately if he was able to get up and move around.  Otherwise, aching pain would last one to two hours.  Flare-ups were precipitated by pivoting on the left leg, standing for long periods, or keeping the knee in one position for a period of time, and alleviated by ice, rest, avoiding weight bearing, and motrin.  He indicated that, during flare-ups, he experienced a loss of motion, with maximum flexion of approximately 90 degrees.  On examination, range of motion testing revealed 85 degrees of flexion, with pain at the end of motion, and full extension, with no objective evidence of painful motion.  On repetitive use, there was no additional limitation of motion, but the examiner noted functional loss of less movement than normal, pain on movement, swelling, and disturbance of locomotion.  There was tenderness or pain to palpation of the left knee.  Muscle strength was full.  There was no instability on examination, and no evidence or history of recurrent patellar subluxation or dislocation or tibial or fibular impairment.  The examiner noted the history of the Veteran's meniscus tear and indicated that the residual signs and symptoms due to the menisectomy during service consisted of scars.  The examiner reviewed the prior VA examination x-ray report, also reviewed by the January 2009 VA examiner.  In regard to the scars, there were 10 linear, residual surgical scars of the left knee that were not painful, unstable, or greater than 39 square centimeters in area.  The diagnosis was left knee injury, status post arthroscopy x3 with residual arthritis and restricted range of motion.

In a June 2012 written statement, the Veteran indicated that he could only move his knee in certain directions and experienced problems with daily activities.

A December 2012 treatment record from Dr. S.O. shows the same findings on examination at that time as those from the May 2011 examination.  At that time, the Veteran complained of symptoms including aching, throbbing, and sharp pain, as well as weakness, swelling, and stiffness.  He had tried a brace and injections.  Dr. S.O. indicated he was going to proceed with left knee replacement surgery.

In February 2013, the Veteran underwent a left total knee arthroplasty.

The Veteran was afforded another VA examination in December 2013 during which he reported that he had much less pain since the left knee replacement, but he could have pain when he straightened out the leg all the way.  He also reported that the leg occasionally gave out and that he had some medial pain in the knee.  He denied flare-ups impacting the functioning of the knee or lower leg.  On examination, range of motion testing revealed 90 degrees of flexion, with pain at the end of motion, and extension to 5 degrees, with no objective evidence of painful motion.  On repetitive use, there was no additional limitation of motion, but the examiner noted functional loss of less movement than normal, excessive fatigability, pain on movement, and disturbance of locomotion.  There was tenderness or pain to palpation of the left knee.  There was no instability on examination, as well as no evidence or history of recurrent patellar subluxation or dislocation or tibial or fibular impairment.  The examiner determined that there were intermediate degrees of residual weakness, pain, or limitation of motion following the knee replacement.  The examiner also noted that, due to his left knee disability, the Veteran was limited to standing or walking for 45 minutes or less and that he had increasing pain and fatigue with repetitive motion.  In addition, the Veteran had a painful scar on the left knee (linear, 19 centimeters by 1 centimeter) as a result of the total knee replacement.  The diagnosis was knee osteoarthritis and residuals of total knee arthroplasty.





Prior to February 1, 2013

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased evaluation for postoperative lateral meniscus tear with chondromalacia of the left knee for the period prior to February 1, 2013.  Specifically, he is entitled to separate evaluations under Diagnostic Codes 5014-5260 and 5259.  

As a preliminary matter, the Board notes that the Veteran is currently assigned a 10 percent evaluation under Diagnostic Codes 5014-5260.  This evaluation contemplates arthritis and painful limited motion.  The assignment of a separate 10 percent evaluation under Diagnostic Code 5003 would constitute pyramiding, and is accordingly not warranted.  38 C.F.R. § 4.14; Esteban, supra.

The Board also finds that the Veteran is not entitled to a higher evaluation under Diagnostic Codes 5260 or 5261 for limitation of flexion or extension.  The record does not show that flexion is limited to 30 degrees or that extension is limited to 5 degrees to warrant a higher or separate disability rating under these criteria.  In fact, throughout this portion of the appeal, flexion was limited, at worst, to 85 degrees, and extension was routinely full, with no additional limitation of motion on repetitive testing.  As such, the current evaluation assigned contemplates the Veteran's symptomatology of painful motion, and a higher or separate evaluation under these diagnostic codes is not appropriate in this case.

Nevertheless, the Board finds that the Veteran is entitled to a separate 10 percent rating for the symptomatic removal of semilunar cartilage under Diagnostic Code 5259, which is the maximum schedular rating available under this diagnostic code.  In particular, the Board finds that the two left knee surgeries the Veteran underwent during service are analogous to a menisecotomy, when considering the functions affected and the anatomical location of the procedures.  In addition, "semilunar cartilage" is one of the menisci of the knee joint.  Stedman's Medical Dictionary 296 (27th ed., 2000).  As discussed above, prior to the February 2008 surgery, the Veteran experienced symptoms including crepitus, popping, effusion, and tightness, as well as a new meniscus tear.  Following the February 2008 surgery, he continued to have crepitus and effusion at times, as well as symptoms including bony joint enlargement, and tenderness.  He also had limitation on time for standing and disturbance of locomotion.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that this symptomatology constitutes separate functional impairment which warrants the assignment of a separate 10 percent evaluation under Diagnostic Code 5259.

In regard to other impairment of the knee under Diagnostic Code 5257, the Board finds that the assignment of an evaluation for recurrent subluxation or lateral instability is not warranted.  The Board acknowledges the Veteran's complaints of the knee giving way, including during the January 2009 VA examination.  Nevertheless, the objective findings do not confirm recurrent subluxation or lateral instability.  In fact, the private treatment records and VA examinations discussed above routinely showed objective evidence of no instability on testing.  The May 2012 VA examination specifically shows that there was no evidence or history of recurrent patellar subluxation or dislocation.  Thus, the examinations performed by medical professionals provide affirmative evidence that there was no instability or subluxation.  While the Veteran is certainly competent to report experiencing symptoms such as knee instability, the Board finds that the weight of the evidence shows that the criteria for a separate rating for recurrent subluxation or lateral instability under Diagnostic Code 5257 have not been met.

The Board has also considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis of the left knee, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under Diagnostic Codes 5256, 5258, 5262, or 5263.  There is simply no evidence of such manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's left knee is not fixated or immobile.  The January 2009 VA examiner also specifically noted that there was no ankylosis.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the two assigned 10 percent evaluations, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left knee is already contemplated in the assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Indeed, even when considering the effect of the Veteran's pain and other functional loss, he still had range of motion following repetitive use of flexion to, at worst, 85 degrees, as well as full extension.

Based on the foregoing, the Board finds that the Veteran is entitled to separate 10 percent evaluations under Diagnostic Codes 5014-5260 and 5259 for his left knee disability prior to February 1, 2013, and his appeal is granted to that extent.  However, the preponderance of the evidence is against a higher or separate evaluation for the left knee disability under the remaining diagnostic codes, as discussed above.

The issue of whether a separate compensable evaluation is warranted for the Veteran's scars associated with the left knee for this time period is also raised by the record.  As an initial matter, the Board notes that the rating criteria for scars were amended, effective from October 23, 2008.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (September 23, 2008); 38 C.F.R. § 4.118.  These changes went into effect during the pendency of the Veteran's claim.  At the time the Veteran filed his claim, Diagnostic Code 7804 provided that superficial scars painful on examination warranted a 10 percent evaluation.  Similarly, 10 percent evaluations were available under Diagnostic Code 7802 for scars other than of the head, face, or neck if superficial and did not cause limited motion and for superficial, unstable scars under Diagnostic Code 7803.  Higher evaluations were provided under Diagnostic Code 7801 for scars other than of the head, face, or neck if deep or caused limitation of motion, and scars could be rated based on limitation of function of the affected part under Diagnostic Code 7805.

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrants a 10 percent evaluation, three or four scars that are unstable or painful warrants a 20 percent evaluation, and five or more scars that are unstable or painful warrants a 30 percent evaluation.  The revised Diagnostic Code 7801 similarly provides for higher evaluations for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised Diagnostic Code 7802 provides a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear.  The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be considered under an appropriate diagnostic code for any disabling effects.

In this case, the January 2009 and May 2012 VA examiners discussed the Veteran's multiple left knee scars in detail, as noted above.  However, the VA examination reports and the remainder of the record, including the private treatment records, do not show evidence of other findings or abnormalities due to these scars, to include any reports of pain or other related symptoms.  On review, the Board finds that an assignment of a separate evaluation(s) for the left knee surgical scars prior to the total left knee replacement is not warranted under either version of the rating criteria for scars.


On or After April 1, 2014

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 60 percent for residuals of a total left knee replacement for the period on or after April 1, 2014.  The Board certainly acknowledges the Veteran's chronic residuals, such as continued pain on movement and excess fatigability, despite the knee replacement.  Nevertheless, the rating code does not permit an evaluation in excess of 60 percent for this disability.  While Diagnostic Code 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  There is no diagnostic code pertaining to the knee or leg that allows ratings in excess of 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.

In addition, the amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Code 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.  Thus, the currently assigned 60 percent evaluation for the Veteran's residuals of total left knee replacement is the maximum evaluation that can be assigned under the rating schedule and pursuant to the restrictions of the amputation rule.  

Moreover, the Board finds that the painful scar from the total knee replacement as found on the December 2013 VA examination is contemplated as a chronic residual in the 60 percent evaluation assigned under Diagnostic Code 5055.  Nevertheless, the Board notes that the provisions of the amputation rule limit the combined rating for the residuals of the knee replacement to 60 percent, and as such, as separate evaluation under Diagnostic Code 7804 for this scar is not permitted at this time.  In other words, as a matter of law, the Veteran cannot be granted an evaluation in excess of 60 percent for the disability at issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, the Veteran is already assigned the maximum schedular evaluation available for a knee disability.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, are not applicable for this portion of the appeal.


Extraschedular Consideration

In reaching this decision for the entire appeal period, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's chief complaint of pain and residual complications from his left knee surgeries are fully considered in the assignment of the evaluations, as discussed above.  In addition, the Veteran's periods of convalescence following his two surgeries during the appeal period, including the corresponding time he missed from work, were separately considered and addressed in the temporary total evaluations assigned outside of this appeal, and he did not otherwise challenge the RO's decisions thereafter.  There are higher ratings available under other diagnostic codes, but the Veteran's disability is not productive of such manifestations prior to February 1, 2013.  Moreover, as noted above, the Veteran is assigned the maximum evaluation as of April 1, 2014, and to assign a higher evaluation would violate the amputation rule.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.




ORDER

Entitlement to an evaluation in excess of 10 percent for postoperative lateral meniscus tear with chondromalacia of the left knee for the period prior to February 1, 2013, is denied.

Entitlement to a separate 10 percent evaluation for the symptomatic removal of semilunar cartilage in the left knee for the period prior to February 1, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for residuals of a total left knee replacement for the period on or after April 1, 2014, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


